       Case 3:19-cv-03176-TKW-HTC Document 1 Filed 08/20/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION

                                            CASE NO.:
JONATHAN WILLIS,

       Plaintiff,

v.

VERTEX AEROSPACE LLC,
A foreign limited liability company,

      Defendant.
_______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

       1.        Plaintiff, JONATHAN WILLIS (“Mr. Willis” or “Plaintiff”), brings this action

pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

and costs.

                                         JURISDICTION

       2.        The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

§ 2201 et seq.

                                             PARTIES

       3.        At all times relevant hereto, Plaintiff was an employee of Defendant, and resided

in Santa Rosa County, Florida.
       Case 3:19-cv-03176-TKW-HTC Document 1 Filed 08/20/19 Page 2 of 7



       4.      Plaintiff worked for Defendant in Santa Rosa County, Florida, and the venue,

therefore, for this case is the Pensacola Division of the Northern District of Florida.

       5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce who employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

and worked at least 1,250 hours during the relevant 12-month period prior to her seeking to

exercise her rights to FMLA leave.

                                  FACTUAL ALLEGATIONS

       7.      Mr. Willis worked as a Senior Database Administrator for Defendant from August

28, 2017, until his termination on October 24, 2018.

       8.       During his tenure, Mr. Willis was an excellent employee with no legitimate history

of attendance, disciplinary, or performance issues.

       9.      Mr. Willis is a veteran living with service-connected serious health conditions as

defined by the FMLA.

       10.     During his employment, Defendant’s management was aware that Mr. Willis

received compensation for his service-connected serious health conditions and periodically

excused him from work for scheduled doctor’s appointments related to same.
       Case 3:19-cv-03176-TKW-HTC Document 1 Filed 08/20/19 Page 3 of 7



        11.     Despite his serious health conditions, Mr. Willis showed his value to Defendant as

he was initially hired as a union employee and within a week, was promoted/transitioned to a

salaried position with Defendant.

        12.     On October 19, 2018, Mr. Willis suffered overwhelming anxiety, and he notified

management that he felt very uncomfortable in the workplace due to same.

        13.     Throughout the weekend of October 20-21, 2018, Mr. Willis continued to suffer

from severe flare ups and symptoms related to his serious health condition, which included

shortness of breath and chest pains.

        14.     On October 22, 2018, Mr. Willis had a severe and overwhelming episode related to

his serious health condition, and went to the Veteran’s Affairs clinic for treatment.

        15.     While at the clinic, Mr. Willis’ symptoms grew so severe that he fainted.

        16.     Accordingly, he was rushed to the local emergency room and eventually admitted

into the hospital.

        17.     During his hospital stay, his medical team instructed him that he needed to take

medical leave time away from work.

        18.     The following day, on October 23, 2018, Mr. Willis informed his manager of his

hospitalization the day prior and of his need for additional medical leave time away from work.

        19.     Mr. Willis requested to use PTO/unpaid leave and/or FMLA leave.

        20.     However, Defendant failed to provide Mr. Willis with any documentation to apply

for FMLA leave.

        21.     Surprisingly, on October 24, 2018, and despite having notice of his medical

situation and need for FMLA protected leave, Defendant terminated Plaintiff’s employment over

the phone.
       Case 3:19-cv-03176-TKW-HTC Document 1 Filed 08/20/19 Page 4 of 7



       22.    Defendant stated that Plaintiff was being terminated due to unauthorized absences.

       23.    Plaintiff’s absences stemming from his serious medical condition should have been

protected under the FMLA, but instead they were used to retaliate against him following Mr.

Willis’ inquiry into his rights under the FMLA, and need for FMLA leave.

       24.    An employer’s failure to provide an employee with proper guidance and notice of

her FMLA rights, amounts to actionable interference. See Patterson v. Browning’s Pharm. &

Healthcare, Inc., 961 So. 2d 982, 986 (Fla. 5th DCA 2007).

       25.    Based on the foregoing, Plaintiff was not returned to the same, or substantially

similar/equivalent position upon what would be his return from FMLA leave.

       26.    As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which he is entitled.

       27.    As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

retaliated against him for utilizing what should have been proper and authorized FMLA leave.

       28.    Moreover, because Defendant acted with intent to interfere with, and otherwise

retaliate against Plaintiff for him for his use of what should have been protected FMLA leave,

Defendant’s actions likewise constitute FMLA retaliation.

       29.    The timing of Plaintiff’s use of what should have been protected FMLA leave, and

Defendant’s termination of his employment, alone demonstrates a causal connection between what

should have been his protected FMLA leave and these illegal actions taken by Defendant against

him.

       30.    Defendant’s stated reason for Plaintiff’s termination is direct evidence that Plaintiff

was terminated for FMLA protected absences.
       Case 3:19-cv-03176-TKW-HTC Document 1 Filed 08/20/19 Page 5 of 7



       31.     Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for use of FMLA protected leave.

       32.     Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

                  COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       33.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

32 above.

       34.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       35.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise his FMLA rights.

       36.     At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       37.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.

       38.       As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.
       Case 3:19-cv-03176-TKW-HTC Document 1 Filed 08/20/19 Page 6 of 7



                  COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

       39.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-32, above.

       40.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       41.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing him for

his attempted use and/or use of what should have been, FMLA protected leave.

       42.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       43.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised his rights

to take approved leave pursuant to the FMLA.

       44.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

       45.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to

be just and appropriate.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.
Case 3:19-cv-03176-TKW-HTC Document 1 Filed 08/20/19 Page 7 of 7



      Dated this 20th day of August 2019.

                                  Respectfully Submitted,

                                  /s/ Noah E. Storch
                                  Noah E. Storch, Esquire
                                  Florida Bar No. 0085476
                                  RICHARD CELLER LEGAL, P.A.
                                  10368 W. SR 84, Suite 103
                                  Davie, Florida 33324
                                  Telephone: (866) 344-9243
                                  Facsimile: (954) 337-2771
                                  Email: noah@floridaovertimelawyer.com

                                  Attorneys for Plaintiff
